By the Court.

McDonald J.
delivering the opinion.
Every person interested in the trust estate, ought to have been made a party to the suit. It is the object of a Court of Equity to do complete justice, and settle forever controversies before it. It cannot be done in such a case as that under •consideration unless all the parties interested in the subject of the suit are before the Court. A person not before the Court as a party, and who does not come in as a party at some stage of the proceeding, cannot be bound by the decree. If, after a decree in this case, one of the other cestui que trusts. not a party, brings a suit against these complainants, charging that his portion of the trust estate had been reduced unjustly by the decree, what is tp prevent him from having a bearing ? He is no party. The rule is a wise and a good one, and prevents multiplicity of suits in regard to the same subject matter. Our statute makes an exception in suits for •distribution of estates. Cobb’s Dig. 468. But it makes no further innovation on the rule. We affirm the judgment of the Court below, but with this instruction to the Court, that the complainants may on the payment of all costs which have accrued, re-instate their case and amend their bill so as to make the necessary parties thereto, serving each with a copy andsubpeena to appear and answer.
Judgment affirmed.